Citation Nr: 0701528	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for warts of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2006.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  A left eye injury existed prior to entering military 
service; and is not shown to have been aggravated by military 
service.

2.  There is no objective evidence of a left eye injury or 
disease during military service.

3.  Warts on both feet were not noted during military 
service, and medical evidence does not show a causal 
relationship between service and any present foot warts.


CONCLUSIONS OF LAW

1.  Residuals from a left eye injury were not incurred in or 
aggravated by active duty military service.  38 U.S.C.A. 
§ 1101, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.304, 3.306 
(2006).

2.  Warts of both feet were not incurred in or aggravated by 
active duty military service.  38 U.S.C.A. § 1101, 5103, 
5103A, 5107; 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
2002.  In correspondence dated in March 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations and thus will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service. 
38 U.S.C.A. § 1111 (West 2002).

The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence. 38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability.  38 C.F.R. § 3.306 (b).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

Left eye 

The appellant contends that he currently suffers from 
residuals of an injury which occurred to his left eye during 
service.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

A review of the service medical records reveals no evidence 
of a disease or injury involving the appellant's left eye 
during military service.  The only documented injury to the 
appellant's left eye is noted to have pre-existed his 
entrance into military service.  Therefore, the Board's 
initial focus is whether a pre-existing left eye injury was 
aggravated by military service.  

The Board must first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  

The appellant testified that he has always had 20/20 vision, 
and that his vision was normal upon entrance into military 
service.  A review of the veteran's service medical records, 
reveal however, that the appellant was found to have 
defective vision, during his July 1977 entrance physical 
examination.  The examination also revealed decreased distant 
vision in his left eye, as opposed to the right eye.  A March 
1978 optometric examination record reflects that the 
appellant had a history of trauma to his left eye at five 
years of age.  It was noted that he was hit in the eye with a 
ball and that his vision in the left eye had not been good 
since that time.  The clinical evaluation revealed an old 
macular lesion in the left eye, probably secondary to the 
earlier childhood trauma. 

The Board finds this cumulative evidence to be persuasive as 
to the clear and unmistakable existence that a left eye 
injury existed prior to service; and the appellant is not 
presumed to have been in sound condition at enlistment.  See 
38 C.F.R. § 3.304.  Having found clear and unmistakable 
evidence of a pre-existing left eye injury, the next inquiry 
is whether there is clear and unmistakable evidence that the 
injury was not aggravated during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in such disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

With the exception of a March 1978 optometric evaluation that 
noted the earlier injury, the record is completely absent any 
complaints or treatment for left eye problems.  The 
separation physical examination reflects no abnormal findings 
or diagnoses concerning his left eye.  The record also shows 
the appellant did not receive any medical treatment of his 
left eye for over 20 years following separation from service.  
Thus, it is clear that the pre-existing left eye injury was 
not aggravated by active service as there was no increased 
disability from the residuals in the preexisting left eye 
injury, as evidence by the lack of medical treatment.

The appellant has specifically alleged that he sustained an 
injury to his left eye during service.  He described that he 
was hit in the eye with debris while lighting a boiler or 
other device, sometime near or about June 1979.  The 
appellant testified that since that alleged injury he has had 
a recurring knot on his eyeball, which aches intermittently.  
The appellant also testified that he was diagnosed with 
glaucoma in 2006 by a VA eye specialist, but that the 
glaucoma had not been linked to the alleged eye injury in 
service.  

A lay statement was provided by the appellant's friend, who 
recalled the appellant had problems with his left eye in July 
1980.  This individual did not attest to having witnessed or 
knowledge of an injury to the appellant's left eye from a 
boiler accident.  Moreover, as it relates to residuals from 
the pre-existing left eye injury; competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the appellant's friend is competent to provide evidence 
the appellant's visible symptoms in 1980, he is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As indicated, service connection requires evidence of an 
injury or disease during military service; or medical 
evidence, regardless of the date, which demonstrates that a 
veteran had a chronic condition in service or during the 
applicable presumptive period.  See 38 C.F.R. § 3.303(b), 
3.307, 3.309 (2006).  The Board observes in sum, that the 
record contains no evidence that the appellant sustained an 
injury to his left eye or manifested with a left eye disease 
during active duty service.  Moreover, there is no evidence 
of glaucoma during service or within the first year following 
separation from service.  See 38 C.F.R. § 3.303, 3.307, 
3.309.  In addition, a pre-existing left eye injury is not 
shown to have been aggravated by military service.  For these 
reasons, service connection for residuals of left eye injury 
is not warranted.


Warts

The appellant contends that he is entitled to service 
connection for warts, bilateral feet.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records are completely devoid of any evidence 
of complaints or treatment of warts on the appellant's feet.  
In December 1979, the veteran complained of a rash all over 
his body; however, records reveal that he was called for 
examination three times, and did not respond.  VA outpatient 
clinical records dating from June 2002 to March 2004 show 
complaints of chronic foot pain and treatment for plantar 
warts and pressure calluses on the appellant's feet.  These 
records do not contain any medical findings or opinions, 
which suggest or establish that the plantar warts have any 
connection to the appellant's military service.

As noted, service connection requires the existence of the 
disease or injury in service, and a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
As the record contains no evidence of warts on the 
appellant's feet during service; and no competent medical 
evidence to show a relationship between the current plantar 
warts and service- the Board finds service connection for 
warts, bilateral feet is not warranted.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for warts of both feet is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


